EXHIBIT 3.1.1 STATE OF NEVADA OFFICE OF THE SECRETARY OF STATE ROSSMILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Commercial Recordings Division 202 N. Carson Street Carson City, NV 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 KATHRYN SHELTON Job: C20120313-0284 DURHAM JONES & PINEGAR March 13, 2012 NV Special Handling Instructions: 03-13-12 FSC/CORRECTION/EXP/EMAIL/ALF Charges Description Document Number Filing Date/Time Qty Price Amount Correction 20120175456-63 3/12/2012 4:00:15 PM 1 24 Hour Expedite 20120175456-63 3/12/2012 4:00:15 PM 1 Total Payments Type Describtion Amount Credit 288992|12031334568549 Total Credit Balance: $0.00 Job Contents: 1 File Stamped Copy(s): KATHRYN SHELTON DURHAM JONES & PINEGAR NV 1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20120175456-63 Filing Date and Time 03/12/2012 4:00 PM Entity Number C8720-2004 Certificate of Correction (PURSUANT TO NRS CHAPTERS 78, 78A, 80, 81, 82, 84,:86, 87, 87A,.88, 88A, 89 AND 92A) USE BLACK INK ONLY- DO NOT HIGHLIGHT Certificate of Correction ABOVE SPACE IS FOR OFFICE USE ONLY (Pursuant to NRS Chapters 78, 78A, 80, 81, 82, 84, 86, 87, 87A, 88, 88A, 89 and 02A) 1.The name of the entity for which correction is being made: ZAGG Inc 2.Description of the original document for which correction is being made: Amended and Restated Articles of Incorporation of ZAGG Inc 3. Filing date of the original document for which correction is being made:09/01/2011 4. Description of the inaccuracy or defect: The preferred stock language included in Article II Authorized Capital was inadvertently included in the filing but was not 'approved by the stockholders and should be deleted. 5.Correction of the inaccuracy or defect: DELETE ARTICLE II AUTHORIZED CAPITAL IN ITS ENTIRETY AND REPLACE:WITH THE FOLLOWING: ARTICLE Il AUTHORIZED CAPITAL The total number of shares which the Corporation shall have the authority to issue is One Hundred Million (100,000,000) shares of common stock, $0.001 par value per share. All of the shares of the Corporation's capital stock shall be non-assessable. 6.Signature: * If entity is a corporation, it must be.signed by an officer if stock has been issued, OR an incorporator or director if stock has not been issued; a limited-liability company, by a manager or managing members; a limited partnership or limited-liability limited partnership, by a general partner; a limited-liability partnership, by a managing partner; a business trust, by a trustee. IMPORTANT: Failure to include any of the above information and submit with the proper lees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
